UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

N’Daya Lee, individually and as the Administratrix of the
Estate of Diane Parker-Reed,

Plaintiff,
-against-

Incorporated Village of Hempstead, County of Nassau, Sgt.
Kevin Galvin, Claudia Serrano, Lt. Patrick Cooke, Sgt. John
Zoll, Lt. Edward Hayman, P.O. Vito Buccellato, P.O.
Christopher N. Cohen, Sgt. Ivory G. Dixon, P.O. Jack
Guevrekian, P.O. Edward P. Mulhearn, P.O. Roman
Pettway, Jr., P.O. Frane Reado, P.O. Leroy D. Ridley, Det.
Donald J. Bittner, Deputy Sheriff John M. Flanagan, P.O.
Patrick Estelle, Jr. P.O. Thomas Savino, Lt. Frank Edwards,
Det. Melba Fong Lee, P.O. Keith W. Carlo, P.O. Peter J
Rees, P.O. Marcellus Benson, P.O. Chad Germain, P.O.
Christopher J Giardino, Det. Robert Lashinski, Deputy
Sheriff Jane Doe 11, John and Jane Does 1-10, and John and
Jane Does 12-20,

Defendants.

 

 

IT IS HEREBY STIPULATED, CONSENTED AND AGREED, by and between the

be filed without further notice of the Clerk of the Court.

STIPULANCE OF

DISCONTINUANCE

Docket No.: 14-CV- 2853

undersigned counsel for the parties, that whereas no party hereto is an infant or incompetent
person for whom a committee has been appointed or conservatee, and no person not a party has
an interest in the subject matter of the action, the above entitled action be, and the same hereby is

discontinued with prejudice, without costs to any party against the others. This stipulation may

[THE REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]
Dated: New York, New York
March 1, 2019

 

QUATELA CHIMERI PLLC LASASSO LAW GROUP PLLC
By: Scott Kreppein, Esq. By: Mariel LaSasso, Esq.
Attorneys for Defendants Attorneys for Plaintiffs

215 Willis Avenue 30 Wall Street, 8" Floor
Mineola, New York 11501 New York, New York 10005

(516) 750-8811 (212) 421-6000
